Case 2:17-cv-05072-ODW-RAO Document 28 Filed 10/09/18 Page 1 of 3 Page ID #:336




    1   WIRTZ LAW APC
        Richard M. Wirtz (SBN 137812)
    2   Amy R. Smith (SBN 286128)
        4370 La Jolla Village Drive, Suite 800
    3   San Diego, California 92122
    4   Telephone: (858) 259-5009
    5   KNIGHT LAW GROUP LLP
    6   Steve Mikhov (SBN 224676)
        1801 Century Park East, Suite 2300
    7   Los Angeles, CA 90067
    8   Telephone: (310) 552-2250

    9   Attorneys for Plaintiff LORENA GODINEZ
   10   BOWMAN AND BROOKE LLP
   11   Brian Takahashi (SBN: 146505)
        Richard L. Stuhlbarg (SBN: 180631)
   12   Theodore Dorenkamp III (SBN: 277004)
   13   Jimmy Y. Park (SBN: 228290)
        970 West 190th Street, Suite 700
   14   Torrance, California 90502
   15   Telephone: (310) 768-3068

   16   Attorneys for Defendant BMW OF NORTH AMERICA, LLC
   17
   18                       UNITED STATES DISTRICT COURT
   19                     CENTRAL DISTRICT OF CALIFORNIA
   20
        LORENA GODINEZ,                            Case No.: 2:17-cv-5072-ODW-RAO
   21
   22               Plaintiff,                     JOINT STATEMENT OF THE
                                                   CASE
   23         vs.
   24   BMW OF NORTH AMERICA, LLC, a
   25   Delaware Limited Liability Company,
        and DOES 1 through 10, inclusive,
   26
   27               Defendants.
   28


                                  JOINT STATEMENT OF THE CASE
Case 2:17-cv-05072-ODW-RAO Document 28 Filed 10/09/18 Page 2 of 3 Page ID #:337




    1          Plaintiff Lorena Godinez, and Defendant BMW of North America LLC
    2   (“BMW NA”), respectfully submit the following Joint Statement of the Case to be
    3   read to the jury at trial:
    4          On December 31, 2009, Plaintiff Lorena Godinez purchased the subject 2010
    5   BMW 328iSA from McKenna BMW. Plaintiff claims the vehicle was delivered
    6   containing defects that substantially impaired the use, value and safety of the vehicle
    7   and that even though she brought the defects to the attention of BMW NA’s
    8   authorized repair facility, the defects could not be or were not repaired. Plaintiff
    9   also claims that BMW NA failed to promptly replace or buy back the vehicle as
   10   required under the Song Beverly Warranty Act, California’s Lemon Law, and that
   11   BMW NA’s failure to promptly replace or buy back the vehicle was “willful.”
   12          BMW NA contends that the subject 2010 BMW 328iSA was generally
   13   acceptable and fit for its ordinary purposes, and that there were no defects covered
   14   by the written warranty which were presented an unreasonable number of repair
   15   attempts. BMW NA further contends that the use, value or safety of the subject
   16   vehicle has not been substantially impaired. Finally, BMW NA contends that it acted
   17   in good faith in declining to repurchase the vehicle and that it has not willfully
   18   violated the law.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                 -2-
                                     JOINT STATEMENT OF THE CASE
Case 2:17-cv-05072-ODW-RAO Document 28 Filed 10/09/18 Page 3 of 3 Page ID #:338




    1                                     Respectfully Submitted,
    2
    3    DATED:      October 9, 2018       WIRTZ LAW APC
    4
    5                                      By:   /s/ Amy R. Smith
                                                 Richard M. Wirtz
    6                                            Amy R. Smith
    7                                            Attorneys for Plaintiff,
                                                 LORENA GODINEZ
    8
    9
   10    DATED:      October 9, 2018       BOWMAN AND BROOKE LLP

   11
   12                                      By:   /s/ Jimmy Y. Park
                                                 Brian Takahashi
   13                                            Richard L. Stuhlbarg
   14                                            Theodore Dorenkamp III
                                                 Jimmy Y. Park
   15
                                                 Attorneys for Defendant,
   16                                            BMW OF NORTH AMERICA, LLC
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                          -3-
                              JOINT STATEMENT OF THE CASE
